DETAILED ACTION
Responsive to the claims filed April 17, 2019. Claims 1-8 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiles (US 10,235,859). 
As per claim 1, Hiles teaches a state prediction apparatus comprising an information processing device configured to
 acquire first input data related to at least one of biological information and action information of a user (see at least fig 4 (235), column 9, line 3-column 10, line 37), 
execute an prediction operation to predict a status of the user based on the first input data (see at least fig 4, (238), column 13, lines 4-13) and 
repeat a learning process for optimizing details of the prediction operation by using a first data portion and second data portion of second input data, the second input data being related to at least one of the biological information and action information of the user the second input data being not associated with correct data indicating the status of the user the second data portion being different from the first data portion (see at least column 13, line 30-column 15, line 47).  
As per claim 2, Hiles teaches wherein: the information processing device is configured to perform the learning process again; and the learning process includes an operation to, each time the learning process is performed, newly set the first and second data portions from the second input data based on a result of the performed learning process and, after that, optimize the details of the prediction operation by using the newly set first and second data portions (see at least column 14, lines 3-20.  
As per claim 3, Hiles teaches the information processing device is configured to predict which one of two classes the status of the user belongs to based on the first input data; the learning process includes an operation to optimize the details of the prediction operation such that each of data components that compose the second input data is classified into any one of the two classes by using the first and second data portions;  the information processing device is configured to perform the learning process again: and the learning process includes an operation to, each time the learning process is performed, set a data portion composed of data components of the second input data, classified into one of the two classes, as the new first data portion and set a data portion composed of data components of the second input data, classified into the other one of the two classes, as the new second data portion, and. after that optimize the details of the prediction operation such that each of data components that compose the second input data is classified into any one of the two classes by using the newly set first and second data portions (see at least column 13, line 30-column 15, line 47).  .  
As per claim 4, Hiles teaches wherein the information processing device is configured to predict which one of two classes the status of the user belongs to based on the first input data: and the learning process includes an operation to (i) generate first mixed data and second mixed data from the first and second data portions, the first mixed data containing a first portion of the first data portion and a second portion of the second data portion, the second mixed data containing a third portion of the first data portion and a fourth portion of the second data portion, the third portion being different from the first portion. the fourth portion being different from the second portion. and (ii) optimize the details of the prediction operation such that each of data components that compose the second input data is classified into an, one of the two classes by using the first and second mixed data (see at least column 14, lines 21-56).    
As per claim 5, Hiles teaches wherein: the information processing device is configured to perform the learning process again; and the learning process includes an operation to, each time the learning process is performed, set a data portion composed of data components of the second input data. classified into one of the two classes, as the new first data portion and set a data portion composed of data components of the second input data, classified into the other one of the two classes, as the new second data portion, and, after that, optimize the details of the prediction operation such that each of data components that compose the second input data is classified into any one of the two classes by using the newly set first and second data portions (see at least column 13, line 30-column 15, line 47).    
As per claim 6, Hiles teaches wherein the user is a driver of a vehicle (see at least fig 1).  
As per claim 7, Hiles teaches wherein the biological information is one of an electrocardiogram of the user, a facial expression of the user, a behavior of the user, and brain waves of a prefrontal area of the user (see at least column 9, line 3-column 10, line 8).  
Claim 8 contains similar limitations as claim 1 above and therefore is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661